Citation Nr: 0920786	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service 
connected residuals of a left wrist fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar strain.  

3.  Entitlement to an initial compensable rating for service-
connected residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to August 1991 
and from March 1992 to March 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in North Little 
Rock, Arkansas.  The RO granted service connection, effective 
December 11, 2002, for residuals of a left wrist fracture, 
residuals of a right knee injury; and lumbar strain.  
Noncompensable ratings were assigned for the residuals of a 
left wrist fracture and the residuals of a right knee injury, 
and a 10 percent rating was assigned for the lumbar strain.  
The Veteran appealed the initial ratings assigned.  

The Veteran testified at a video conference before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of his testimony is associated with the claims file.

The Board remanded the case back to the RO, via the Appeals 
Management Center (AMC) in August 2007 for additional 
development of the record.  After completion of the requested 
development, the case was returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The service-connected residuals of a left wrist fracture 
include complaints of pain, weakened grip strength and 
slightly limited motion; however, neither ankylosis of the 
left wrist, dorsiflexion less than 15 degrees, nor palmar 
flexion limited in line with forearm have ever been 
demonstrated; and there has never been any associated 
neurological impairment noted.  

2.  The Veteran's service-connected lumbar strain has, since 
the effective date of service connection, been productive of 
pain and tenderness, slight limitation of motion of the 
thoracolumbar spine, but without lumbosacral strain causing 
muscle spasm on extreme forward bending, and without muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  Neither demonstrable deformity of 
vertebral body, nor moderate limitation of motion has ever 
been demonstrated; and, forward flexion of the thoracolumbar 
spine has never been limited to less than 60 degrees.

3.  The Veteran's service-connected residuals of a right knee 
injury has, since the effective date of service connection, 
been productive of complaints of pain, significant 
tenderness, occasional swelling, fluid in the knee on 
examination, and acute flare-ups productive of severe pain 
that requires emergency treatment, with extension to 0 
degrees, and flexion limited at most to 60 degrees with pain, 
but without arthritis; neither ankylosis, subluxation nor 
instability of the right knee has ever been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of a left wrist 
fracture have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5024, 5215 (2008).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5285, 5292, 5295 (prior to 
September 26, 2003); Diagnostic Codes 5235, 5237-5243 (in 
effect since September 26, 2003).  

3.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of an initial 10 percent rating, but no 
higher, for the service-connected residuals of a right knee 
injury have been met during the entire appeal period.  38  
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002 and August 2003.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying service connection claims and the relative 
duties of VA and the claimant to obtain evidence.  

The Veteran is challenging the initial ratings assigned 
following the grants of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  In particular, the Veteran received a 
March 2006 notice that explained how VA assigned disability 
ratings and effective dates for any grant of service 
connection.  Then, after the Board remanded the matter back 
to the RO, another duty-to-assist letter was sent to the 
Veteran that provided general notice regarding increased 
rating claims.  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  


VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks higher initial ratings for the service-
connected residuals of a left wrist fracture rated at 0 
percent, lumbar strain rated at 10 percent, and right knee 
injury rated at 0 percent.  The Veteran maintains that his 
service-connected orthopedic disabilities of the left wrist, 
low back, and right knee are more severe than the currently 
assigned ratings represent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's left wrist, lumbar spine, and right knee were 
examined by VA in April 2003 and again in April 2008.  
Results from these examinations reveal complaints of pain, as 
well as slightly limited motion of the left wrist, low back, 
and right knee.  In addition, the Veteran has a slight loss 
of grip strength in the left wrist and reported recurrent 
swelling in the right knee.  In April 2003, the Veteran 
reported that Motrin did not help the musculoskeletal pain, 
so he started taking Tylenol 3 for pain; but at the April 
2008 VA examination, the Veteran reported that he took Motrin 
for pain.  Neither examination, however, indicated any 
significant functional impairment in his activities of daily 
living or occupation.  

Left Wrist

X-ray studies of the left wrist were unremarkable in April 
2003 and April 2008.  There was no arthritis, and no evidence 
of old trauma to the left wrist.  Bones and joints were 
normal.  

On examination of the left wrist in April 2003, there was a 1 
x 1 cm. cystic ganglion noted on the dorsum of the wrist.  
There was mild tenderness on palpation of the left wrist.  
Dorsiflexion was to 60 degrees, palmar flexion was to 70 
degrees, ulnar deviation was to 40 degrees, palmar flexion 
was to 40 degrees, and radial deviation was to 20 degrees.  
This limitation was due to pain.  The diagnosis was residuals 
of fracture of the left wrist.

On examination of the left wrist in April 2008, the Veteran 
reported intermittent pain, although he was able to function 
at his occupation of construction work.  From a functional 
standpoint, it was sometimes difficult to grip with the left 
wrist.  Otherwise, there was no functional loss.  He 
reportedly took Motrin for his pain.  Repetitive use of the 
wrist did not have any effect on his symptoms.

Examination of the left wrist revealed slight tenderness to 
palpation over the top of the wrist.  The Veteran could 
dorsiflex the left wrist to 60 degrees.  Palmar flexion was 
to 80 degrees.  Radial deviation was to 20 degrees, and 
lateral deviation was to 40 degrees.  Pronation was to 80 
degrees and supination was to 85 degrees.  With repetition 
there was no loss in range of motion due to pain, fatigue, 
weakness, or incoordination after three repetitions.  The 
diagnosis was residuals of left wrist injury with old 
fracture.  

The service-connected left wrist injury is rated pursuant to 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent rating is assigned 
for limitation of motion of the wrist where dorsiflexion is 
less than 15 degrees or where palmar flexion is limited in 
line with forearm.  A 10 percent rating is the highest 
allowable rating for limitation of the wrist, unless 
ankylosis is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Degenerative arthritis is rated pursuant to Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 
5003.

Based on the medical evidence of record, the criteria are not 
met for the assignment of a compensable rating for the 
service-connected residuals of a left wrist fracture.  
Dorsiflexion has never been shown to be less than 60 degrees 
on examination, and palmar flexion has been limited to, at 
worst, 70 degrees.  As dorsiflexion is not limited to 15 
degrees and palmar flexion is not limited in line with 
forearm, a 10 percent rating is not warranted.  Other 
diagnostic codes have been considered; however, since there 
is no objective evidence of arthritis or ankylosis of the 
left wrist, compensable ratings are not assignable under 
Diagnostic Codes 5003 (arthritis code) or 5214 (ankylosis 
code).  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Importantly, the Veteran's slightly decreased grip strength 
and tenderness in the left wrist does not affect his ability 
to function in daily life or at work.  It is unfortunate that 
the Veteran still has pain in his left wrist; however, the 
Veteran's complaints of pain are not supported by objective 
findings, and the overall severity of the disability does not 
more nearly approximate the criteria for a compensable 
rating.  Limitation of motion is no more than slight, and 
functional impairment is minimal.  There is no evidence of 
arthritic changes in the left wrist, and x-rays were normal.  
There was no additional weakness or pain on use or with 
repetitive motion.

The preponderance of the evidence is against the assignment 
of a compensable rating for the service-connected residuals 
of a left wrist fracture; there is no doubt to be resolved; 
and an initial compensable rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Low Back

April 2003 and April 2008 x-ray studies of the lumbar spine 
were unremarkable.  There was no arthritis, no evidence of 
fracture or spondylolysis in the lumbar spine, and disc 
spaces were normally maintained.  

On examination in April 2003, the lumbar spine revealed some 
straightening of the lumbar lordosis.  There was limitation 
of motion due to pain as follows:  forward flexion was to 90 
degrees, backward extension was to 20 degrees, lateral 
flexion was to 30 degrees to the right and 20 degrees to the 
left, and rotation was 20 degrees bilaterally.  The diagnosis 
was residuals of lumbar strain.

Outpatient VA treatment records indicate that the Veteran 
sought emergency room treatment with a complaint of low back 
pain in March 2005.  He was treated in the emergency room 
with a shot of 60 mg Toradol; however, later in the visit, it 
was determined that the Veteran had pneumonia, which was 
treated with a shot of 1 mg Rocephin.  

A May 2007 VA outpatient emergency room report indicates that 
the Veteran was treated for muscle spasms in his neck and 
back.  It was noted that the Veteran had been involved in a 
motor vehicle accident a month earlier.  He was treated with 
Toradol 60 mg and sent home with a prescription for 
hydrocodone.  Examination of the back revealed loss of lumbar 
lordosis and the impression was muscle spasms.  

At a VA examination in April 2008, the Veteran reported 
constant low back pain that he rated as a 7 out of 10.  He 
took Motrin for pain.  He had not had any incapacitating 
episodes in the past year for which he was ordered to bed by 
a physician.  Symptoms were usually the same day to day 
without flare-ups.  From a functional standpoint, he was not 
able to lift anything heavy and had trouble in bending.  He 
was able to perform his occupation.  At times the pain did 
move up his spine but did not radiate to his legs.  
Repetitive use of his spine did not have any affect on his 
symptoms.  

Examination of the lumbar spine revealed mild tenderness to 
palpation over the lumbar area.  There was no paraspinous 
muscle spasm.  Pain limited forward flexion to 90 degrees.  
Pain limited backward extension to 15 degrees.  Lateral 
flexion was limited by pain to 25 degrees bilaterally.  
Rotation was normal at 35 degrees bilaterally.  With 
repetition, there was no additional loss in range of motion 
after three repetitions due to pain, fatigue, weakness, or 
incoordination.  Deep tendon reflexes were brisk and equal 
bilaterally and there was no neurological deficit.  The 
diagnosis was lumbosacral strain.  The Veteran's gait was 
normal, he did not use assistive devices, and he was able to 
perform his job.  There were no additional limitations on 
examination following three repetitions. His symptoms were 
reportedly the same day to day without flare-ups.  His spine 
was painful on motion with some tenderness, but no spasm or 
weakness.  

The Veteran's service-connected lumbar spine disability has 
been rated as 10 percent disabling since the effective date 
of service connection.  The initial claim for service 
connection, on which the initial rating is based, was 
received in December 2002.  

Approximately three months prior to the filing of his service 
connection claim, in September 2002, amended regulations 
governing ratings for intervertebral disc syndrome were made 
effective.  Then, during the course of this appeal, in 
September 2003, the regulations governing rating all other 
service-connected disabilities of the spine were amended.  
Generally, where the rating criteria are amended during the 
course of the appeal, both the former and the current 
schedular criteria are considered.  Should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  

Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The old, and 
revised regulations pertaining to disabilities of the spine, 
other than for intervertebral disc syndrome, are applicable 
in this case and are considered in this decision.  
Intervertebral disc syndrome has never been diagnosed or 
asserted, therefore the Board need not discuss the criteria 
(old or revised) pertaining to intervertebral disc syndrome.  

The Veteran's service-connected lumbar spine disability was 
initially rated as 10 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (pre-9/26/03).

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 governed limitation of motion of the lumbar spine.  
Diagnostic Code 5292 (2002) provided for the assignment of a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent disability evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295 (2002) which evaluates 
lumbosacral strain, which provided for the assignment of a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory change, Diagnostic Code 5285 provided 
the criteria for rating residuals of a fractured vertebra.  
This code does not apply here because the evidence has never 
shown a fractured vertebra.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  Similarly, diagnostic codes pertaining to 
ankylosis are considered but are not applicable in this case 
because the Veteran does not have ankylosis of the lumbar 
spine segment.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  

Arthritis is rated pursuant to Diagnostic Code 5003 and 5010.  
Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Ratings pursuant to diagnostic Code 
5003, for degenerative arthritis, are assigned when 
limitation of motion of the affected part is noncompensable, 
or in some cases, when there is no limitation of motion, as 
noted previously, as it pertained to the left wrist claim.

VA examinations in April 2003 and April 2008 show some 
limitation of motion of the lumbar spine; however, at most, 
the lumbar spine was limited to 90 degrees of flexion and 15 
degrees of extension.  Rotation was limited to at most 20 
degrees and lateral flexion was limited, at most to 20 
degrees.  There were no muscle spasms on either examination, 
x-rays ruled out degenerative arthritis.  Although the 
Veteran has consistently complained of pain, he denied 
additional fatigability, lack of endurance, lower extremity 
weakness and urinary and/or bowel disturbance.  The back pain 
was severe at times, but there was no radiation into the 
legs, and no nuerological deficit noted.  Both examinations 
indicated little, if any, functional loss due to pain, and 
the Veteran has always been able to engage in all activities 
of daily living and occupational tasks.  

Applying the criteria to the Veteran's low back disability, 
prior to the September 2003 regulatory change, a rating in 
excess of 10 percent is not warranted for the service-
connected lumbar spine disability based on the medical 
evidence of record that shows no more than a slight 
limitation of motion of the lumbar spine.  

That is, the criteria for the assignment of a rating in 
excess of 10 percent are not met for the lumbosacral strain 
under either Diagnostic Code 5292 or 5295 because moderate 
limitation of motion of the lumbar spine is not demonstrated 
and chronic muscle spasms are not demonstrated.  Although the 
Veteran's extension is limited to 15 degrees, the forward 
flexion is normal.  Given that the Veteran's forward flexion 
is normal, and there is little, if any, effect on the 
Veteran's ability to perform his job in construction or his 
activities of daily living, the Veteran's overall disability 
picture more nearly approximates that of slight limitation of 
motion, warranting no more than a 10 percent rating under the 
old criteria.  

Thus, prior to the regulatory change (pre-September 2003), 
the criteria are not met for the assignment of a rating in 
excess of 10 percent rating for the service-connected lumbar 
spine disability.  

Turning now to whether the criteria are met for higher 
ratings under the new rating formula, any rating assigned 
under the new rating formula may not be made effective until 
September 26, 2003, the date the new rating formula became 
effective.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, when 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
there is a vertebral body fracture with loss of 50 percent 
more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

A rating in excess of 10 percent is not applicable for the 
service-connected lumbar spine disability under the revised 
criteria because the evidence has never shown forward flexion 
of the thoracolumbar spine limited to 60 degrees or less; or, 
a combined range of motion of the thoracolumbar spine of 120 
degrees or less, and there is no evidence of chronic muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  It appears that, in May 
2007, approximately one month after suffering injuries in a 
motor vehicle accident, the Veteran sought treatment at a VA 
emergency room due to back spasms.  The impression was back 
spasms and the examination noted loss of lordosis.  This one-
time incident of muscle spasm with loss of lordosis does not 
warrant the assignment of a 20 percent rating.  The Veteran's 
gait was normal at the time of the April 2008 VA examination, 
and reversed lordosis has never been demonstrated.  The VA 
outpatient treatment records do not indicate that the Veteran 
sought any follow-up treatment after the May 2007 emergency 
room visit, and there is no indication that the Veteran has 
received physical therapy or other regular treatment for back 
pain.  As such, it is reasonable to consider the May 2007 
emergency room visit as a flare-up that was acute and 
transitory.  The overall disability picture of the lumbar 
spine more nearly approximates the criteria associated with 
the assignment of a 10 percent rating.  Limitation of motion 
of the spine is minimal and noncompensable, there is no 
arthritis of the lumbar spine, and there is no indication of 
disc disease.  Furthermore, chronic muscle spasms of the 
lumbar spine are not demonstrated.  

Similarly, ankylosis of the spine has never been 
demonstrated.  Separate evaluation based on neurological 
abnormalities is also not appropriate because the evidence 
does not show any significant neurological deficit.  There is 
no basis for a separate compensable neurological evaluation.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, the Veteran demonstrates pain on motion.  However, 
he does not demonstrate enough additional range of motion 
loss due to pain on use or during flare-ups such that the 
next higher rating should be assigned.  The 10 percent rating 
currently assigned takes into account the Veteran's 
demonstrated pain on motion.  

There is no doubt that the veteran has back pain; however, 
the medical records reflect that the 10 percent rating 
currently assigned is appropriate given the objective 
findings and the examiners opinions of record regarding the 
degree of functional limitation.  The Veteran's inability to 
lift heavy objects and his trouble bending have not forced 
him to take time off from work, or stopped him from 
functioning satisfactorily in his day to day activities.  
Surgery has not been recommended, the Veteran does not have 
incapacitating episodes of intervertebral disc syndrome, and 
frequent hospitalizations are not shown.  

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for the service-connected lumbar spine disability; 
there is no doubt to be resolved; and a higher initial rating 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Right knee

VA outpatient treatment reports show that the Veteran was 
seen for right knee pain in December 2002.  X-rays from 
December 2002 noted that the articular surfaces and the joint 
space at the right knee appeared unremarkable.  No definite 
joint effusion was noted.  The impression was normal right 
knee.  

The VA treatment records show that the Veteran was seen for 
an orthopedics consult in January 2003, because of an 
exacerbation of right knee pain just after the New Year.  At 
that time, he was seen in the emergency room, and then 
scheduled for the consult.  On examination, he had exclusive 
tenderness along both of his medial and lateral patellar 
facets.  He had very distinct and significant posteromedial 
joint line tenderness in the region of the posterior horn of 
his medial meniscus. He was stable to varus and valgus stress 
as well as anterior and posterior stress.  Range of motion 
was 0 to 130 degrees and asymmetric.  The examiner indicated 
that x-rays previously obtained showed mild degenerative 
joint disease (DJD) of his medial compartment, but were 
otherwise within normal limits.  The impression was medial 
meniscal tear on the right; and underlying patellofemoral 
syndrome.  The examiner suggested that the Veteran schedule a 
magnetic resonance imaging (MRI) for the right knee.  It 
appears that the Veteran did not follow through on that 
request.  

April 2003 and April 2008 x-ray studies of the right knee 
were unremarkable.  There was no arthritis, no bony 
abnormality, and no effusion in the right knee.  

On examination in April 2003, the right knee was tender to 
palpation.  There was a small amount of fluid present.  The 
knee extended to 0 position, and pain was noted at 60 degrees 
of flexion.  Flexion ended at 90 degrees because of pain.  
There was no subluxation or instability.  The diagnosis was 
residuals of injury to the right knee.  

At the April 2008 VA examination, the Veteran continued to 
report right knee pain, with locking and popping at times.  
He took Motrin for pain.  From a functional standpoint, the 
Veteran found it difficult to kneel or squat.  That also 
caused a lot of pain, and he often had to use his hands to 
kneel and push himself back up.  His daily activities were 
affected by this, but he was still able to perform his job 
duties.  The knee swelled at times, and repetitive use of the 
knee made the pain worse.  The Veteran was not able to 
estimate what, if any, additional range of motion loss 
occurred with flares.  

Examination of the right knee revealed mild tenderness to 
palpation over the medial and lateral joint line, there was 
no redness or swelling on examination.  No instability was 
detected.  He did have mild crepitus.  The Veteran could 
extend the knee to 0 degrees and flex the right knee to 110 
degrees.  With three repetitions, there was no additional 
loss in range of motion due to pain, fatigue, weakness or 
incoordination.  The diagnosis is residuals of right knee 
injury.  The symptoms were described as pretty much day to 
day without flares.  

The Veteran's service-connected left knee disability was 
initially rated as noncompensable pursuant to 38 C.F.R. 
§ 4.71, Diagnostic Code 5261.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Neither VA examination of April 2003 or April 2008 shows 
compensable limitation of motion of the right knee or 
arthritis.  Although the outpatient treatment record from 
January 2003 noted a possible meniscal tear, and mild 
degenerative joint disease of his medial compartment based on 
"x-rays previously obtained," there is no objective 
evidence in the claims file to support this finding.  The x-
ray report to which the examiner refers is not associated 
with the claims file, and x-ray studies dated in 2008 are 
negative for findings of arthritis.  Thus, the January 2003 
report of mild degenerative changes carries little probative 
value.  Although the Veteran's symptoms may have been 
suggestive of arthritis, there was no objective finding of 
degenerative changes on x-ray.  

Nevertheless, the April 2003 examiner noted a small amount of 
fluid present in the right knee, along with tenderness to 
palpation.  Additionally, although the Veteran could flex the 
knee to 90 degrees, flexion was further limited by pain at 60 
degrees.  Given that normal range of motion of the knee is 
140, and the Veteran's right knee motion is limited by pain 
at 60 degrees, with objective findings of crepitus and fluid 
on the knee, the criteria for the assignment of a 10 percent 
rating, but no higher, are more nearly approximated.  
Additionally, the Veteran has difficulty kneeling and 
squatting, which also caused additional pain.  Repetitive use 
of the knee made the pain worse.  

Other diagnostic codes are considered, to determine if a 
rating in excess of 10 percent is assignable for the service-
connected residuals of a right knee injury.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  These ratings may be assigned in 
addition to the ratings based on limitation of motion; 
however, given that neither subluxation nor lateral 
instability has been objectively demonstrated on any 
examination, a separate evaluation under Diagnostic Code 5257 
is not warranted.

As the Veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  Additionally, 
the Veteran has not demonstrated dislocated or removal of the 
semilunar cartilage, or impairment of the tibia and fibula 
such that a rating under Diagnostic Code 5258, 5259 or 5262 
would be appropriate.

Based on the above findings, an initial 10 percent rating is 
warranted for the service-connected right knee injury.  The 
evidence essentially shows that the severity of the Veteran's 
right knee disability has remained fairly consistent 
throughout the appeal period.  In this case, consideration 
has been given to awarding a higher rating based on the 
provision of 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, 
functional loss or weakness due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant is deemed a serious disability.  The Veteran 
demonstrates pain on motion, and the range of motion testing 
as well as the objective evidence of fluid in the knee and 
crepitus supports such complaints of painful motion.  As 
such, the assignment of a 10 percent rating is warranted for 
the entire appeal period.  

However, the Veteran's right knee does not demonstrate enough 
additional range of motion loss due to pain on use or during 
flare-ups such that the next higher rating should be 
assigned.  The 10 percent rating currently assigned takes 
into account the Veteran's demonstrated pain on motion.  

There is no doubt that the Veteran has right knee pain, the 
medical evidence of record is consistent with the assignment 
of a 10 percent rating, and is appropriate given the 
objective findings and the examiners opinions of record 
regarding the degree of functional limitation.  There is no 
indication that the Veteran has undergone surgery, the 
Veteran does not have weakness, incoordination or 
fatigability of the left knee, and frequent hospitalizations 
are not shown.  

The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected right knee 
injury residuals are more nearly approximated.  The criteria 
for this 10 percent rating, but no higher, have been met 
during the entire appeal period, as there are no distinct 
time periods where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of an initial 10 percent rating is warranted 
for the service-connected residuals of a right knee injury 
during the entire period; however, the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the service-connected right knee injury; there 
is no doubt to be resolved; and a rating in excess of 10 
percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  

Extra-Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected residuals of a left wrist 
fracture, lumbar strain or residuals of a right knee injury 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the veteran has some 
impairment of the left wrist, lumbar spine, and right knee, 
which cause discomfort, but which do not result in time off 
from work.  Although some work restrictions are noted, such 
as trouble squatting or kneeling, the regular scheduler 
standards contemplate the symptomatology shown in this case.  
In essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).






ORDER

An initial compensable rating for the service-connected 
residuals of a left wrist fracture is denied.

An initial rating in excess of 10 percent for the service-
connected lumbar spine disability is denied.  

An initial rating of 10 percent, but no higher, is granted 
for the service-connected residuals of a right knee injury, 
subject to the laws and regulations governing the payment of 
monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


